JOSÉ A. CABRANES, Circuit Judge,
dissenting:
I respectfully dissent. I do not think we should certify this case to the New York Court of Appeals, and I believe that our doing so constitutes an unwarranted shifting of the burden to decide this case to New York’s highest court. I also believe that the New York Court of Appeals would be well justified in declining to accept this certification.
It is well established that the costs to the litigants -and the burdens of judicial review imposed on a state’s highest court counsel strongly against liberal recourse *47to certification. See, e.g., Dorman v. Satti 862 F.2d 432, 435 (2d Cir.1988) (“[I]s-sues of state law are not to be routinely certified ... simply because a certification procedure is available. The procedure must not be a device for shifting the burdens of this Court to those whose burdens are at least as great.” (internal quotation marks omitted)). We have therefore explained that certification is improper “where the question does not present a complex issue, there is no split of authority, and sufficient precedents exist for us to make [a] determination [of how the state’s highest court would decide the issue presented].” Tinelli v. Redi, 199 F.3d 603, 605 n. 5 (2d Cir.1999) (internal quotation marks omitted). Here, although the New York Court of Appeals has not been confronted with the precise issues before us, there are sufficient precedents — from New York courts, from this Court, and from other jurisdictions- — -for us to make a determination of how New York’s highest court would rule. See, e.g., Frank Felix Assocs. v. Austin Drugs, Inc., 111 F.3d 284, 287 (2d Cir.1997) (noting that, in endeavoring to predict how a state court would decide an issue, “we must consider all the resources the highest court could use, including decisions reached in other jurisdictions” (internal quotation marks and citations omitted)). For this reason, and because all parties to this appeal oppose certification — a factor ignored by the majority, but which “should be given substantial ... weight in the analysis,” Goodlett v. Kalishek, 223 F.3d 32, 38 n. 4, (2d Cir.2000) — I think certification, with its attendant expenses and delay, is inappropriate. Accordingly, I dissent.